DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 5-12 and 15-19 are pending upon entry of amendment filed on 6/13/22.

Previously withdrawn claims 12, 15-19 are rejoined and claims 1, 5-12 and 15-19 are under consideration.

3.	Applicant’s submission of IDS filed on 2/10/12 (3 entries) has been acknowledged.

4.	IN light of Applicant’s amendment to the claims filed on 6/13/22, the rejections of record have been withdrawn.  The currently amended claims require R372A, Y375F, K768A, E234Q, R1226L and W1289A mutations in the claimed SEQ ID NO:1.

EXMINER’S AMENDMENT

5.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for the Examiner’s amendment was given in a telephone interview with Ms. Angeline Babel on 6/24/22.

7.	IN THE CLAIMS:

Cancel claims 15-19.

8. 	The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1, 5-12 are allowed.  

IN light of Applicant’s response filed on 6/13/22, the rejections of record have been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the currently amended claims require all the mutations at R372A, Y375F, K768A, E234Q, R1226L and W1289A in the tetanus toxin set forth in SEQ ID NO:1.  While the prior art recognizes some (4 out of required 6), the pertinent art of record U.S. Pub. 2008/0221022, 2011/0318385 or Zuberink (Infection and Immunity, 2015, vol. 83, no. 7, pp. 2714-2724) does not teach or suggest additional mutations at specific sites required by claim 1, 5 and 7.

9.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yunsoo Kim
Patent Examiner
Technology Center 1600
June 24, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644